Citation Nr: 1545092	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-18 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for residuals of a cerebral concussion, manifested by headaches, currently evaluated at 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied a disability rating higher than 30 percent for the Veteran's service-connected residuals of a cerebral concussion, manifested by headaches.  The Veteran appealed that decision and, in a statement of the case issued in May 2014, the RO increased the assigned disability rating from 30 percent to 50 percent, with the increase effective August 18, 2011.

The issues of entitlement to an earlier effective date for an increased 50 percent rating for residuals of a cerebral concussion manifested by headaches and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised in an informal hearing presentation by the Veteran's representative.  Neither issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  It is noted that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1, 3.155, 3.160 (2015).

The Veteran's claims folders are now encompassed completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic folders.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

For the following reasons, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran's currently assigned 50 percent rating is authorized by 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015) ("Migraine").  Although 50 percent is the maximum schedular rating available under this diagnostic code, higher ratings are potentially available under Diagnostic Code 8045, which provides for rating residuals of traumatic brain injuries (TBI) based on three main areas of dysfunction that may result from TBI: cognitive, emotional/behavioral, and physical.  38 C.F.R. § 4.124a , Code 8045 (2015).  

Cognitive impairment is defined by the regulation as "decreased memory, concentration, attention, and executive functions of the brain."  Id.  A higher rating of 70 percent is potentially available if the Veteran's residuals of cerebral concussion include facets of cognitive impairment supported by "[o]bjective evidence on testing of moderate impairment of memory, attention, concentration, or executive function resulting in moderate functional impairment."

The AOJ arranged for the Veteran to be examined by a VA neurologist in January 2014.  The neurologist wrote a report which described impairment of memory.  Specifically, the examiner noted that the Veteran reported memory problems since his head trauma in the early 1950s and he "has difficulty in completing sentences and in focusing on any trend or thought.  He says he sometimes can't think of his name."  The examiner also identified impairments in judgment and visual spatial orientation.

In response to a request for clarification, the neurologist submitted an addendum report in March 2014.  He explained that, although he had identified deficits in the Veteran's memory, judgment and visuospatial orientation, he "did NOT suggest or conclude that these were attributed to his TBI."  The neurologist wrote: "It is my opinion that the cognitive problems noted . . . cannot be caused by the [Veteran's] remote history of concussion in 1953.  [The Veteran's] extensive medical records since the concussion in 1953 did not show any evidence of any memory or other cognitive problems."  

At the request of the AOJ, the neurologist completed a second disability benefits questionnaire, intending to indicate the degree of cognitive impairment attributable to the Veteran's in-service concussion.  This report, dated April 2014, indicated no complaints of impairment of memory, attention, concentration or executive functions, normal judgment and normal visual spatial orientation.  This report repeated the March 2014 addendum's statement by indicating "a review of [the Veteran's] extensive medical records since the concussion in 1953 did not show any evidence of any memory or cognitive problems."

An earlier VA examination report, dated February 1996, indicated that the Veteran's "conversation was frequent and suggestive of a preoccupation with subjective memory problems."  In the examiner's view, the Veteran's memory "is variable, ranging from average to below average."  A September 2003 VA examiner wrote that "[the Veteran's] memory is poor."  A March 2004 note from a clinical social worker reported complaints of "present memory loss, lack of concentration and other symptoms . .  ."  

The earliest apparent medical evidence of memory loss is a July 1992 examination report, which indicates that the Veteran "complains of gradual declining memory over the past few years."  

All of these notations are relatively remote from the date of the Veteran's in-service concussion in 1953.  But their presence nevertheless undermines the January 2014 VA examiner's claim that the Veteran's medical records since then do not show any evidence of memory or cognitive problems.  A medical opinion may be inadequate if it rests on an inaccurate factual premise.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  For this reason, a new medical opinion must be obtained before this case can be decided.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum opinion from the neurologist who examined the Veteran in January 2014.   If that examiner is unavailable for any reason, the requested opinion should be obtained from an equally qualified person.  All pertinent symptomatology and findings should be reported in detail utilizing the current Compensation and Pension Examination TBI Examination Guidelines.  The examiner is asked to specifically address the degree to which residuals of the Veteran's in-service concussion are manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

The examiner should specifically address the medical evidence described in this remand which indicates possible memory loss between 1992 and 2004.  The examiner should also review and discuss the medical literature submitted by the Veteran's representative, which has been submitted to suggest that a causal relationship exists between the Veteran's traumatic brain injury and certain illnesses exhibited by the Veteran, specifically, retinal detachment and Parkinson's disease.  

2. After conducting any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






